Citation Nr: 1512391	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-10 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a right foot injury.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to January 1970.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Residuals of a Right Foot Injury

The Veteran claims he injured his right foot while serving in Vietnam when another soldier dropped an artillery shell on his foot.  He contends that he continues to have issues with his right foot today.

The Veteran's claims file contains documentation that he was awarded the Army Commendation Medal with "V" Device for exceptional heroism in Vietnam while engaging in combat with the enemy.  The Veteran's Form DD-214 confirms he was awarded this medal.  Although the Veteran's service treatment records do not document any foot injury incurred in service, the Board finds that the Veteran's statements are satisfactory lay evidence that he incurred this injury during service.  38 U.S.C.A. § 1154(b) (West 2014) (noting that for combat veterans, VA accepts as satisfactory lay evidence of service incurrence if consistent with service circumstances or conditions).  When there is evidence establishing that an event, injury, or disease occurred in service, VA must provide the Veteran a medical examination and opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As there is no VA examination of record, on remand the RO must schedule a VA examination for the Veteran to determine if he has a right foot disorder and, if he does, if it is related to his active duty service.

Bilateral Hearing Loss & Tinnitus

The Veteran contends he has bilateral hearing loss and tinnitus, which are directly related to exposure to acoustic trauma during active duty.  As the Veteran participated in combat, exposure to acoustic trauma is conceded.  38 U.S.C.A. § 1154(a) (West 2014).  Further, while the Veteran's service treatment records are silent for complaints or diagnoses of hearing loss or tinnitus, as a combat veteran his reported history of the onset of difficulty hearing and tinnitus during service is accepted as credible and competent evidence.  38 U.S.C.A. § 1154(b) (West 2014).

In a March 2010 VA audio examination, the examiner diagnosed bilateral hearing loss and documented the Veteran's reports of tinnitus.  The examiner opined that the Veteran's hearing loss was "not caused by or a result of acoustic trauma," and relied on the Veteran's normal hearing results at his July 1965 enlistment and May 1970 separation examinations.  The examiner attributed the Veteran's current hearing loss to his post-military exposure to noise, which the examiner also opined was aggravated by the normal effects of aging.  The examiner failed to recognize that service connection for hearing loss may still be established even though it is not shown in service or at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Regarding the Veteran's reports of tinnitus, the examiner concluded that it was "less likely as not (less than 50/50 probability) caused by or a result of acoustic trauma," reasoning that normal hearing at discharge lowered the probability that acoustic trauma during service caused his tinnitus.  The examiner also erroneously based this opinion on normal hearing at the Veteran's separation examination.  See Hensley, 5 Vet. App. at 157.  Because both negative opinions were based a lack of medical evidence indicating hearing loss or tinnitus during or at separation from service, they are inadequate.  Id.

In a March 2013 VA audio examination, the examiner diagnosed bilateral hearing loss and documented the Veteran's reports of tinnitus.  The examiner opined that "[t]he previous finding of no service connection for hearing loss and tinnitus is appropriate and no new objective or subjective evidence would contradict the earlier finding."  The examiner essentially deferred to the January 2011 opinions, which have been found to be inadequate.

Accordingly, the Veteran's claims must be remanded to afford him adequate VA examinations addressing the etiology of his diagnosed bilateral hearing loss and tinnitus.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that where VA provides the veteran an examination in a service connection claim, even if not statutorily obligated to do so, the examination must be adequate).  In formulating the requested opinions, the VA examiner must accept the Veteran's lay statements that he participated in combat, was exposed to acoustic trauma during service, and has experienced hearing loss and tinnitus since service.  The VA examiner must also acknowledge that in an April 2013 statement the Veteran reported he wore hearing protection when exposed to any acoustic trauma following his active duty service.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA audio examination to determine whether any currently or previously diagnosed bilateral hearing loss or tinnitus is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram by a state-licensed audiologist, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed bilateral hearing loss or tinnitus is related to the Veteran's active duty service.  The examiner must also state whether any currently or previously diagnosed bilateral hearing loss or tinnitus is due to or aggravated by any service-connected disorder.  In formulating the requested opinions, the VA examiner must accept the Veteran's lay statements that he participated in combat, was exposed to acoustic trauma during service, and has experienced hearing loss and tinnitus since service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must be afforded the appropriate VA examination to determine whether any right foot disorder found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed foot disorder is related to the Veteran's active duty service.  The examiner must also state whether any currently or previously diagnosed foot disorder is due to or aggravated by any service-connected disorder.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for all examinations scheduled and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any examination report is deficient in any manner, the RO must implement corrective procedures.

6.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO must readjudicate the Veteran's claims with consideration of all of the evidence of record.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




